Order modified by aUowing the amendment upon condition that defendants pay aU taxable costs and disbursements to the date of the motion and ten doHars motion costs, and as so modified the order is affirmed, without costs of this appeal to either party, on the ground that the Special Term should have exercised its discretion by the imposition of aU costs to date as a condition for granting the motion, inasmuch as the cause at the time had been on the calendar of one trial term and noticed for a second. All concur.